PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT


               Nos. 21-2112 & 21-2366


                 YASMINE COELLO

                                          Appellant

                           v.

 LOUIS M.J. DILEO; RICHARD J. GERBOUNKA, Mayor;
CITY OF LINDEN; NICHOLAS P. SCUTARI; KATHLEEN
ESTABROOKS; KATHLEEN ESTABROOKS, P.C.; JOHN
          DOE(S) 1-10; ABC ENTITIES 1-10


      Appeal from the United States District Court
               for the District of New Jersey
         (D.C. Civil Action No. 2-20-cv-01682)
      District Judge: Honorable Susan D. Wigenton


               Argued on April 11, 2022
    Before: AMBRO, SCIRICA, and TRAXLER*, Circuit
                       Judges

              (Opinion filed August 8, 2022)

Joshua F. McMahon
Suite 200
350 Springfield Avenue
Summit, NJ 07901

Kristen J. Piper
Brian D. Singleton (Argued)
Singleton
14 Walsh Drive
Suite 304
Parsippany, NJ 07054

                   Counsel for Appellant

Robert F. Varady (Argued)
LaCorte Bundy Varady & Kinsella
989 Bonnel Court
Union, NJ 07083

                   Counsel for Appellees Louis M.J. DiLeo,
                   Richard J. Gerbounka, City of Linden,
                   and Nicholas P. Scutari



*
  The Honorable William Byrd Traxler, Jr., United States
Senior Circuit Judge for the U.S. Court of Appeals for the
Fourth Circuit, sitting by designation.




                              2
                 OPINION OF THE COURT



AMBRO, Circuit Judge

      Yasmine Coello, convicted of harassment in 2007,
succeeded over a decade later in having that conviction
vacated. Only then did she file this civil rights action to
recover for various abuses suffered during her criminal
proceedings. The District Court dismissed most of her claims,
concluding that Coello waited too long to bring them.

        In this appeal we decide when Coello’s filing clock
began to run. The District Court held that it started at the time
of her criminal trial and sentencing, when Coello first had
reason to know of her alleged injuries. If so, her over-ten-year
delay in bringing suit bars this action. According to Coello,
however, that holding ignores the special timeliness rules
governing her precise claims. Relying on Heck v. Humphrey,
512 U.S. 477 (1994), she argues that her claims all imply the
invalidity of her criminal prosecution, such that she could not
file suit until her conviction was vacated. If she is right, then
her lawsuit was timely. Because we agree with Coello that
Heck controls, we reverse the dismissal and remand for further
proceedings.




                               3
                        I. Background

       In January 2007, Shirley Messina filed a private citizen
complaint in a Linden, New Jersey municipal court. It accused
Coello—who was at the time dating Messina’s former
boyfriend, David Figueroa, with whom Messina had a child—
of harassment. Coello appeared in court, pled not guilty, and
the charge was dismissed. That should have ended the story.

       But, for reasons still unknown to her, it didn’t. In
February 2007, private attorney Kathleen Estabrooks
submitted an affidavit to Municipal Judge Louis DiLeo
requesting that she be appointed to prosecute Messina’s
complaint against Coello. Estabrooks submitted her affidavit
under the New Jersey Court Rules, which permit courts to
appoint a “private prosecutor to represent the State in cases
involving cross-complaints.” N.J. Ct. R. 7:8-7(b). But this
prosecution did not involve a cross-complaint. Estabrooks’s
application was, moreover, incomplete: though she was
required to state whether the municipal prosecutor had elected
not to conduct the prosecution, she failed to do so.

        The affidavit also required Estabrooks to certify
whether there were any “facts that could reasonably affect [her]
impartiality . . . and the fairness of the proceedings or otherwise
create an appearance of impropriety.” Appx. 81. She indicated
there were none. Estabrooks did not disclose that, at the time
she submitted her affidavit and throughout Coello’s criminal
proceedings, she was also representing Messina in custody and
other civil actions against Coello’s boyfriend, Figueroa—
circumstances that could quite clearly bear on Estabrooks’s
ability to prosecute Coello’s case impartially.




                                4
       Without recording any findings as to the need for a
private prosecutor or the suitability of Estabrooks for the role,
Judge DiLeo approved her to serve as acting prosecutor. They
proceeded to a bench trial in March 2007. Irregularities
continued to pile up: at Estabrooks’s request, Judge DiLeo
allegedly had Coello removed from the courtroom while
prosecution witnesses testified. He then cross-examined
Coello when she took the stand in her own defense.
Ultimately, he found her guilty on the harassment charge and
sentenced her to 30 days in jail but suspended that sentence on
the condition that she attend 26 weeks of anger-management
counseling.

       A post-trial hearing was held early the next year, in
January 2008. At the hearing, Judge DiLeo noted that he had
recently received a letter from Estabrooks stating:

       My client, Ms. Messina, has been forced to file
       another complaint against Ms. Coello for assault.
       Please see attached photo. The assault took place
       in the Township of Clark. Please advise if Ms.
       Coello completed the anger management course
       of twenty-six weeks as sentenced by Your
       Honor.

Appx. 33 ¶ 38. Coello attended the hearing without counsel.
Estabrooks also attended but entered her appearance as private
counsel for Messina. No municipal prosecutor was present;
instead, Judge DiLeo allegedly assumed that role without
inquiring into Coello’s lack of representation.

     Coello explained that she had a few weeks of anger
management remaining but was having trouble scheduling it




                               5
due to a new job. A pastor from the Abundant Life Worship
Center—where Coello was completing her counseling—was
there to vouch for her substantial compliance with the program.
Estabrooks nevertheless urged DiLeo to send Coello to jail,
and he agreed, reinstating her 30-day jail term. He did not
address any aggravating or mitigating factors, such as the
protestations of the pastor or the needs of Coello’s minor
children. Instead, she was immediately incarcerated.

       While in jail, Coello hired an attorney who moved for
reconsideration. DiLeo did not schedule argument on the
motion until January 30, 2008, 14 days into Coello’s jail
sentence. Although it is unclear whether that argument ever
took place, Coello was released from jail on February 3, 2008,
after having been incarcerated for 18 days.

         Nearly nine years later, in November 2016, Coello filed
a counseled application for post-conviction relief in New
Jersey state court. She asked that her harassment conviction
be vacated, arguing that the underlying proceedings were
infected by a host of legal errors. The State (wisely) did not
oppose Coello’s application. It was by that time already
familiar with allegations of judicial misconduct lodged against
Judge DiLeo, such as those discussed by our Court in Kirkland
v. DiLeo, 581 F. App’x 111 (3d Cir. 2014). There we affirmed
a district court’s denial of judicial immunity for DiLeo, where
he was alleged to have tried two criminal defendants without
allowing them defense counsel and without a municipal
prosecutor present. See id. at 112–16.

      With those proceedings in mind, the prosecutor in
Coello’s post-conviction proceedings noted on the record:




                               6
       Judge, I just want to assure the Court that this
       is—this entire issue is something that I really
       have considered very carefully. . . . I reviewed
       the facts of the case and, yes[,] my own
       experience and knowledge of this particular
       judge and the truly extraordinary lengths to
       which the judicial system has gone to excoriate
       [DiLeo] for what happened. And . . . I remember
       reading the Third Circuit opinion [in Kirkland]
       and was astonished that they went so far as to
       pierce his judicial immunity.

       I feel that the State is completely ill-equipped
       and we would not be serving the interest of
       justice by opposing [Coello’s] application. . . .
       [I]n this particular case there is enough that is
       indisputable with respect to how [Estabrooks’s
       private-prosecutor] application was incomplete
       and what happened to this young lady. It’s just
       too much. The stench is too great. The interest
       of justice will not be served by seeing a
       conviction made . . . .

Appx. 38–39 ¶ 64. With no objection from the State, the court
granted Coello’s application for post-conviction relief and
vacated her conviction on February 26, 2018.

      A little under two years later, on February 18, 2020,
Coello filed this federal civil rights action in the U.S. District
Court for the District of New Jersey. She named multiple
defendants: Estabrooks and her law firm (collectively, the
“Estabrooks Defendants”), along with Judge DiLeo, Linden’s
former mayor Richard J. Gerbounka, its former municipal




                                7
prosecutor Nicholas P. Scutari, and the City of Linden itself
(collectively, the “Linden Defendants”).

        Coello’s complaint alleged eight federal and state
claims against the Linden Defendants stemming from the 2007
trial and 2008 post-trial hearing. Three of the federal claims
were brought under 42 U.S.C. § 1983: a Sixth Amendment
claim alleging that certain Linden Defendants violated
Coello’s rights to counsel, to confront witnesses, and to a fair
trial by conducting proceedings without her counsel present,
excluding her from the courtroom during adverse witness
testimony, and illegally transferring prosecutorial duties to
Estabrooks (Count I); a Fourteenth Amendment claim alleging
that certain Linden Defendants violated Coello’s due process
rights by, among other things, imposing a jail sentence without
giving her the right to be heard or affording her legal counsel
(Count III); and a claim alleging that Gerbounka and the City
of Linden were liable for their deliberate indifference to this
alleged misconduct (Count VIII). Coello asserted one federal
claim for conspiracy to violate civil rights under 42 U.S.C.
§ 1985, alleging that certain Linden Defendants acted in
concert to file and pursue criminal proceedings without
probable cause and deny her constitutional rights (Count VI).
And she brought four state-law claims, three of which mirrored
her federal claims: Count II (violation of right to counsel, to
confront witnesses, and to a fair trial, N.J. Const. art. I, § 10);
Count IV (violation of due process rights, N.J. Const. art. I,
§ 1); and Count VII (civil conspiracy). Count V asserted a
violation of the New Jersey Constitution’s cruel and unusual
punishment prohibition, N.J. Const. art. I, § 12, arising from
Judge DiLeo’s imposition of a 30-day jail sentence.




                                8
       The Estabrooks and Linden Defendants each moved to
dismiss. They raised several arguments for ending the action,
including that certain of the Defendants were entitled to
immunity, that Coello’s claims were legally deficient, and that
they were time-barred. With respect to the Linden Defendants,
the District Court considered only the timeliness argument. It
held that it was “clear on the facts that [Coello] believed that
she was wrongfully sentenced in January 2008,” such that she
“had a complete and present cause of action for which she
could file suit and obtain relief” in that year. Appx. 11 (internal
quotation marks and citation omitted). Because she did not file
suit until 2020, the Court concluded that her claims against
these Defendants were untimely. It allowed three claims
against the Estabrooks Defendants to proceed but dismissed
with prejudice all claims against the Linden Defendants.

        Coello moved for reconsideration, arguing that the
Court improperly ignored the U.S. Supreme Court’s decision
in Heck v. Humphrey, 512 U.S. 477 (1994), which (as we will
discuss) established special timeliness rules for certain civil
claims. The Court denied the motion without analyzing Heck’s
effect on Coello’s complaint. Coello and the Estabrooks
Defendants began discovery on the remaining claims but soon
settled. She now appeals the District Court’s dismissal of her
claims against the Linden Defendants.

          II. Jurisdiction and Standard of Review

      The District Court had original jurisdiction over
Coello’s federal claims under 28 U.S.C. §§ 1331 and 1343 and
supplemental jurisdiction over her state-law claims under 28




                                9
U.S.C. § 1367. Our jurisdiction is under 28 U.S.C. § 1291.1
We exercise plenary review over a Federal Rule of Civil
Procedure 12(b)(6) dismissal on statute-of-limitations grounds,
Lake v. Arnold, 232 F.3d 360, 365 (3d Cir. 2000), accepting all
well pled allegations as true and resolving any “uncertainty in
the law governing the limitations bar in plaintiff’s favor,” In re
Briscoe, 448 F.3d 201, 219–20 (3d Cir. 2006).

                        III. Discussion

       Just one question is before us: Were Coello’s claims
against the Linden Defendants timely? We start with her
federal claims, most of which were brought under 42 U.S.C.

1
   The District Court dismissed Coello’s claims against the
Linden Defendants with prejudice on October 21, 2020, via an
interlocutory order. Coello filed this appeal on June 15, 2021,
after the settlement agreement between her and the Estabrooks
Defendants was approved, though prior to all her claims being
formally dismissed with prejudice. On June 23, 2021, the
Court entered a stipulation and order of dismissal with
prejudice as to all remaining claims. Coello asserts her first
appeal ripened with that dismissal order and (in the alternative)
filed a second appeal on July 20, 2021, which we consolidated
with the first. The second appeal was clearly timely, see Fed.
R. App. P. 4(a), and so, we conclude, was the first, see
Marshall v. Comm’r Pa. Dep’t of Corr., 840 F.3d 92, 96 (3d
Cir. 2016) (“[W]here there is no showing of prejudice by the
adverse party and we have not taken action on the merits of an
appeal, a premature notice of appeal, filed after the disposition
of some of the claims before a district court, but before entry
of final judgment, will ripen upon the court’s disposal of the
remaining claims.”).




                               10
§ 1983. That statute—derived from § 1 of the Civil Rights Act
of 1871—provides litigants an avenue to obtain money
damages where state and local officials violate their federal
constitutional or statutory rights. Rehberg v. Paulk, 566 U.S.
356, 361 (2012); Schneyder v. Smith, 653 F.3d 313, 318–19 (3d
Cir. 2011).

        A § 1983 claim, like any other civil cause of action,
must be filed within a certain timeframe. We call this the
statute of limitations, and its purpose is to prevent plaintiffs
from “reviv[ing ] claims that have been allowed to slumber
until evidence has been lost, memories have faded, and
witnesses have disappeared.” CTS Corp. v. Waldburger, 573
U.S. 1, 8–9 (2014) (quoting R.R. Telegraphers v. Ry. Express
Agency, Inc., 321 U.S. 342, 348–49 (1944)); Kreiger v. United
States, 539 F.2d 317, 322 (3d Cir. 1976) (noting that a goal of
limitations periods is “to protect defendants from the unfair
surprise of stale claims”). A claim not filed within the
applicable limitations period will generally be dismissed as
untimely.

        Given their potentially decisive role in the life of a
lawsuit, statute-of-limitations issues are frequently litigated.
This case is no exception. And in such disputes two data points
are central: (1) the amount of time the plaintiff has to file her
claim; and (2) when it accrued—i.e., the date on which “the
plaintiff can file suit and obtain relief”—which starts the filing
clock. See CTS Corp., 573 U.S. at 7–8 (quoting Heimeshoff v.
Hartford Life & Accident Ins. Co., 571 U.S. 99, 105 (2013)).
The first is not contested. The amount of time a § 1983
claimant has to bring suit is determined by the personal-injury
law of the state where the alleged harm occurred, Dique v. N.J.
State Police, 603 F.3d 181, 185 (3d Cir. 2010), and the parties




                               11
agree that New Jersey law gives litigants two years to file a
personal-injury claim, see id.; N.J. Stat. Ann. § 2A:14-2.

       They disagree, however, on the second data point: when
Coello’s two-year deadline began to run. We assess this claim-
accrual issue by looking to federal law. Wallace v. Kato, 549
U.S. 384, 388 (2007). Under that law, a § 1983 claim
ordinarily accrues when the plaintiff knows or has reason to
know of her injury. See id.; Genty v. Resolution Tr. Corp., 937
F.2d 899, 919 (3d Cir. 1991). If that rule applies here, then
Coello’s claims accrued at the time of her criminal prosecution,
well over two years before she brought this civil rights action,
and thus were properly dismissed as time-barred.

        But our timeliness analysis is complicated by Heck,
which set distinct accrual rules for certain § 1983 claims. The
plaintiff there was Roy Heck, an inmate serving a 15-year
sentence for voluntary manslaughter. While the direct appeal
of his criminal conviction was pending, he filed a civil suit
under § 1983 alleging that state prosecutors and police
conducted an “unlawful, unreasonable, and arbitrary
investigation,” destroyed exculpatory evidence, and relied on
an “unlawful voice identification procedure” at his trial. 512
U.S. at 479.

        Though framed as an action for civil damages, these
claims would, if proven, undermine Heck’s still outstanding
criminal conviction. Id. at 483. The Court noted that his case
thus rested “at the intersection” between prisoner litigation
under the Civil Rights Act and the federal habeas corpus
statute, 22 U.S.C. § 2254, the latter of which provides the
“exclusive remedy for a state prisoner who challenges the fact
or duration of his confinement and seeks immediate or speedier




                              12
release.” Id. at 480–81 (citing Preiser v. Rodriguez, 411 U.S.
475, 488–90 (1973)). Still, because Heck’s § 1983 action did
not ask for his release from custody, but rather sought only
damages for alleged prosecutorial and police misconduct, it
could not be construed as a habeas claim in disguise. See id. at
481.

        Because § 1983 “creates a species of tort liability,” the
Court looked instead to tort law to determine whether Heck
could maintain his suit. Id. at 483 (quoting Memphis Cmty.
Sch. Dist. v. Stachura, 477 U.S. 299, 305 (1986)). It held that
his claims most closely resembled the common law tort of
malicious prosecution, which “permits damages for
confinement imposed pursuant to legal process.” Id. at 484. A
key feature of that tort is its requirement that the plaintiff
cannot recover unless and until the underlying criminal
proceedings terminate in his or her favor. Id. That
requirement, in turn, “is rooted in pragmatic concerns with
avoiding parallel criminal and civil litigation over the same
subject matter and the related possibility of conflicting civil
and criminal judgments,” as well as a desire to “avoid[]
allowing collateral attacks on criminal judgments through civil
litigation.” McDonough v. Smith, 139 S. Ct. 2149, 2156–57
(2019); Heck, 512 U.S. at 484.

       To prevent Heck and others from using a federal civil
statute to undermine an extant state criminal judgment, the
Court extended the favorable-termination requirement to
certain § 1983 claims:

       We think the hoary principle that civil tort
       actions are not appropriate vehicles for
       challenging the validity of outstanding criminal




                               13
       judgments applies to § 1983 damages actions
       that necessarily require the plaintiff to prove the
       unlawfulness of his conviction or confinement,
       just as it has always applied to actions for
       malicious prosecution.

       We hold that, in order to recover damages for
       allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by
       actions whose unlawfulness would render a
       conviction or sentence invalid, a § 1983 plaintiff
       must prove that the conviction or sentence has
       been reversed on direct appeal, expunged by
       executive order, declared invalid by a state
       tribunal authorized to make such determination,
       or called into question by a federal court’s
       issuance of a writ of habeas corpus, 28 U.S.C.
       § 2254. A claim for damages bearing that
       relationship to a conviction or sentence that has
       not been so invalidated is not cognizable under
       § 1983.

Heck, 512 U.S. at 486–87 (footnotes omitted) (emphasis in
original). Put simply, if judgment in the § 1983 plaintiff’s
favor “would necessarily imply the invalidity of [her]
conviction or sentence,” the action must be dismissed unless
that conviction or sentence “has already been invalidated.” Id.
at 487.

        And because these § 1983 plaintiffs must wait to bring
their civil claims until the underlying criminal proceedings are
favorably resolved, the Court held that they are not governed
by the same claim-accrual rules that apply in other federal




                               14
cases. Instead, a § 1983 claim that attacks the validity of a
plaintiff’s conviction or sentence does not accrue for statute-
of-limitations purposes until the underlying criminal case is
favorably terminated. Id. at 489–90; see Wallace, 549 U.S. at
393 (Heck “delays what would otherwise be the accrual date of
a tort action until the setting aside of an extant conviction
which success in that tort action would impugn” (emphasis
removed)); McDonough, 139 S. Ct. at 2156–57 (a § 1983 claim
alleging that the plaintiff’s conviction was obtained with
fabricated evidence was akin to a malicious prosecution claim
and thus did not accrue until favorable termination). To the
extent the successful resolution of Coello’s claims would
necessarily undermine her state criminal conviction and
sentence, they are subject to this deferred-accrual rule.2


2
  Some circuits have articulated different claim-accrual rules
depending on whether the § 1983 plaintiff is in custody. See,
e.g., Cohen v. Longshore, 621 F.3d 1311, 1316–17 (10th Cir.
2010) (claim accrues on the plaintiff’s release from custody if
he was unable to obtain collateral relief “through no lack of
diligence on his part”); Powers v. Hamilton Cnty. Pub. Def.
Comm’n, 501 F.3d 592, 601–02 (6th Cir. 2007) (claim accrues
on the plaintiff’s release from custody if he was “precluded ‘as
a matter of law’ from seeking habeas redress”). But in our
Circuit we apply Heck’s favorable-termination requirement
whenever a § 1983 action would necessarily undermine an
outstanding state conviction, even if the plaintiff is (like
Coello) no longer incarcerated. See Bronowicz v. Allegheny
County, 804 F.3d 338, 345 n.12 (3d Cir. 2015) (favorable-
termination requirement applies even to individuals who are
“no longer in custody” (citing Gilles v. Davis, 427 F.3d 197,
209–10 (3d Cir. 2005))). So if Coello’s civil claims attack her




                              15
        We have little trouble concluding that Coello’s § 1983
claims fall in Heck’s sphere. At bottom, they allege that her
criminal proceedings were begun and conducted unlawfully
and without probable cause, resulting in her wrongful
conviction. See Appx. 54–57 (alleging a Sixth Amendment
claim based on, inter alia, allegations that Coello’s criminal
proceedings were conducted without her counsel present and
that Estabrooks was allowed to serve as a conflicted prosecutor
in violation of New Jersey law); Appx. 60–63 (alleging a
Fourteenth Amendment claim based on similar allegations);
Appx. 73–75 (alleging that the City of Linden and its former
mayor allowed criminal proceedings to be initiated against
Coello without probable cause). They are, like Heck’s claims,
most akin to the tort of malicious prosecution. See Thompson
v. Clark, 142 S. Ct. 1332, 1337–38 (2022) (“[T]he wrongful
initiation of charges without probable cause is . . . the gravamen
of the tort of malicious prosecution.”); McDonough, 139 S. Ct.
at 2156 (a § 1983 claim is akin to the malicious prosecution
tort when it “challenge[s] the integrity of criminal prosecutions
undertaken ‘pursuant to legal process’” (quoting Heck, 512
U.S. at 484)). Moreover, we see “no logical way to reconcile
[her] claims with a valid conviction,” Savory v. Cannon, 947
F.3d 409, 417 (7th Cir. 2020) (en banc), which means they
could not have accrued unless and until Coello’s state criminal
proceedings were resolved in her favor, see Heck, 512 U.S. at
489–90.

       So when, if ever, did Coello’s state criminal
proceedings favorably end, thereby triggering the two-year
filing deadline? Heck did not clarify what it means for a


conviction, they could not have accrued earlier than the day on
which those proceedings terminated in her favor.




                               16
criminal prosecution to end in the § 1983 claimant’s favor. In
the past, however, we have held that the favorable-termination
requirement is met only if the underlying criminal case
concludes in a way that affirmatively “indicate[s] the
plaintiff’s innocence.” Kossler v. Crisanti, 564 F.3d 181, 188
(3d Cir. 2009) (en banc); see also Bronowicz, 804 F.3d at 346
(requiring courts to consider “the ‘particular circumstances,’
including relevant state law and the underlying facts of the
case, in determining whether the ‘judgment as a whole
reflected the plaintiff’s innocence’” (alterations adopted)
(quoting Kossler, 564 F.3d at 188)).

        But our inquiry has since become simpler. In Thompson
v. Clark, the Supreme Court fleshed out the meaning of
“favorable termination” in the context of a Fourth Amendment
claim under § 1983 for malicious prosecution. 142 S. Ct. at
1338–40. Looking to the way American courts interpreted that
tort in 1871 (when the Civil Rights Act was enacted), it
explained that a malicious prosecution claim could typically
move forward merely by a showing that the plaintiff’s criminal
case ended with no conviction. Id. No affirmative indication
of innocence was necessary back then; neither, said the Court,
is it necessary today. Id. at 1340. Thompson thus abrogated
our decision in Kossler and, in the process, streamlined our
favorable-termination analysis. A § 1983 claim sounding in
malicious prosecution accrues when “the prosecution
terminate[s] without a conviction.” See id.

       Accordingly, because Coello’s § 1983 claims sound in
malicious prosecution, we hold that the favorable-termination
requirement was met on February 26, 2018, when the state
court vacated her criminal conviction. We make no inquiry
into whether her post-conviction proceedings suggest her




                             17
innocence of the underlying charges. Coello brought this suit
within two years of that date; so, under Heck’s deferred-accrual
rule, her § 1983 claims were timely.

       The Linden Defendants, while declining to engage
directly with Heck or its progeny, offer one argument in
opposition. They contend that Coello’s “unexplained” delay
in applying for post-conviction relief “renders her claims
untimely.” Appellee Br. 15. But if Heck’s deferred-accrual
rule applies, then Coello’s § 1983 claims did not exist until her
conviction was vacated; thus they could not be deemed
untimely by any delay in seeking post-conviction relief.

       Read more charitably, the Linden Defendants ask us to
impose a new rule cabining a plaintiff’s ability to use Heck to
overcome a statute-of-limitations defense: if a plaintiff waits
too long to fulfill the prerequisite for claim accrual under
Heck—that is, waits too long to get her conviction reversed,
invalidated, expunged, etc.—she forfeits any civil claims that
may accrue on favorable termination. In support, they refer us
only to general principles underlying statutory limitations
periods, such as the need to create “stability in human affairs”
and “induce litigants to pursue their claims diligently so that
answering parties will have a fair opportunity to defend.”
Appellee Br. 15 (internal quotation marks and citation
omitted). While we acknowledge that it could well prove
harder to defend a § 1983 action that accrues long after the
events underlying the plaintiff’s claims have passed, we see no
need at this time to complicate further our Heck inquiry by
imposing the abstract diligence requirement suggested. Thus
our only option is to reverse the dismissal of Coello’s § 1983
claims and remand for further proceedings.




                               18
       But what about her non-§ 1983 claims? Although Heck
addressed only that statute, Coello asks us to extend its
deferred-accrual rule to all her counts, five of which were
brought under different statutory vehicles: one federal
conspiracy claim under 42 U.S.C. § 1985 and four state
constitutional and conspiracy claims brought under the New
Jersey Civil Rights Act (“NJCRA”), N.J. Stat. Ann. § 10:6-1 et
seq. We conclude that these claims too accrued when Coello’s
criminal conviction was vacated and hence were timely.

       Starting with the § 1985 claim, we see no reason why
Heck’s rules for civil damages suits that attack an outstanding
criminal conviction would not extend to this federal cause of
action. Section 1985 allows a plaintiff to seek money damages
where others conspire to deprive her of equal protection under
the law. 42 U.S.C. § 1985(3); Barnes Found. v. Twp. of Lower
Merion, 242 F.3d 151, 162 (3d Cir. 2001). Coello’s § 1985
claim, much like her § 1983 claims, alleges that several of the
Linden Defendants participated in a scheme to begin and
maintain criminal proceedings against her without probable
cause and deny her various constitutional rights. These
allegations, if proven, would necessarily imply the invalidity
of her criminal conviction and therefore raise the same
concerns that prompted the Heck Court to recognize a
favorable-termination requirement in similar § 1983 cases. See
Heck, 512 U.S. at 484 (citing the need to prevent “two
conflicting resolutions arising out of the same or identical
transaction” and bar convicted criminals from mounting
collateral attacks on their convictions via civil damages
actions); see Roberts v. City of Fairbanks, 947 F.3d 1191, 1198
n.8 (9th Cir. 2020) (“Heck applies equally to claims brought
under § 1985); Amaker v. Weiner, 179 F.3d 48, 51–52 (2d Cir.
1999) (same).




                              19
        And while a cause of action brought under state law is
not subject to Heck’s claim-accrual rules, it appears New
Jersey law also holds that a malicious prosecution claim cannot
proceed until the underlying criminal proceedings end in the
plaintiff’s favor. See Penwag Prop. Co. v. Landau, 388 A.2d
1265, 1266 (N.J. 1978) (per curiam) (“It is not appropriate to
institute a suit or file a counterclaim until the litigation has
terminated in favor of the party who asserts the malicious
prosecution cause of action.”); Muller Fuel Oil Co. v. Ins. Co.
of N. Am., 232 A.2d 168, 174 (N.J. Super. Ct. App. Div. 1967)
(“Since a suit for malicious prosecution must await a favorable
termination of the criminal proceeding, the statute of
limitations does not begin until such termination.”). Like her
federal claims, Coello’s state claims resemble the malicious
prosecution tort and thus could not have accrued until the state
court vacated her conviction. See, e.g., Bessasparis v.
Township of Bridgewater, No. A-1040-19, 2021 WL 1811637,
at *7 (N.J. Super. Ct. App. Div. May 6, 2021) (per curiam)
(“Plaintiffs may not have used the phrase ‘malicious
prosecution’ in [their NJCRA] counts, but it is clear that those
causes of action are based on [the] allegedly wrongful
institution of criminal actions against [them]. Those causes of
action accrued . . . the day the municipal court issued orders of
dismissal of the complaint-summonses.”).

                        *      *       *

       Coello may have known she was wronged by the Linden
Defendants’ alleged misconduct back in the aughts, at the time
of her criminal prosecution. But her current claims, all of
which attack the validity of those state proceedings, did not
exist until much later. Because these claims accrued for
statute-of-limitations purposes when her harassment




                               20
conviction was vacated in February 2018, her federal
complaint was timely filed. We therefore reverse and remand
for the District Court to consider the other arguments raised by
the Linden Defendants in their motion to dismiss, including
whether any of those Defendants is entitled to immunity from
this action.




                              21